Exhibit 10.1

AFFINION GROUP HOLDINGS, INC.

2015 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT FOR DIRECTORS

This Restricted Stock Unit Agreement (the “Agreement”) is made and entered into
by and between Affinion Group Holdings, Inc., a Delaware corporation (the
“Company”), and                      (the “Participant”) as of March __,
2016 (the “Date of Grant”).

W I T N E S S E T H

WHEREAS, the Company has adopted the Affinion Group Holdings, Inc. 2015 Equity
Incentive Plan (the “Plan”); and

WHEREAS, pursuant to Section 9 of the Plan, the Committee desires to issue to
the Participant an award of restricted stock units subject to the terms and
conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and conditions
hereafter set forth and for other good and valuable consideration, the Company
and the Participant agree as follows:

1. Restricted Stock Units. In consideration of the covenants and promises of the
Participant herein contained, the Company hereby grants to the Participant as of
the Date of Grant, 5,010 Restricted Stock Units, subject to the conditions and
restrictions set forth below and in the Plan (the “Restricted Stock Units”).
Each Restricted Stock Unit constitutes the right of the Participant to receive
one share of Common Stock, subject to the vesting and settlement terms and
conditions set forth in this Agreement.  Unless and until the Restricted Stock
Units become settled in shares of Common Stock in accordance with Section 3
below, the Participant shall have no rights as a shareholder relating thereto.
Participant acknowledges that the Restricted Stock Units constitute nonqualified
deferred compensation within the meaning of Section 409A of the Code and that
Participant should consult a tax adviser with respect to the Award.  The
Participant acknowledges receipt of a copy of the Plan, and agrees that the
Restricted Stock Units granted hereunder shall be subject to all of the terms
and provisions of the Plan, including future amendments thereto, if any,
pursuant to the terms thereof. In the event of any conflict between the terms of
this Agreement and the Plan, the Plan shall govern and control. Capitalized
terms used in this Agreement that are not herein defined shall have the meanings
given to them in the Plan.

2. Vesting.

(a) The Participant will become vested in the Restricted Stock Units covered by
this Award as follows: (i) 3/12 of the Restricted Stock Units will vest as of
the Date of Grant and (ii) an additional 1/12 of the Restricted Stock Units will
vest on each of March 31, 2016 and on the last day of the next eight months
thereafter (each, a “Vesting Date”), subject to the Participant’s continuing
service on each applicable Vesting Date.  

 

--------------------------------------------------------------------------------

(b) Upon the cessation of Participants’ service on the Board for any reason
prior to a Vesting Date, any unvested Restricted Stock Units shall be forfeited
immediately without consideration and Participant shall have no right or
entitlement with respect thereto; provided, however, that the Committee may, in
its sole and absolute discretion, elect to accelerate the vesting of some or all
of the unvested shares of Restricted Stock Units.

 

(c)  Notwithstanding Section 2(a) above, the Restricted Stock Units will become
fully vested upon the occurrence of a Change in Control (as defined below).

 

(d)  The Company shall establish and maintain a Restricted Stock Unit
bookkeeping account for the Participant, and such account shall be credited with
the number of Restricted Stock Units granted to the Participant.

3. Settlement of Restricted Stock Units.

(a) Restricted Stock Units that have vested pursuant to Section 2(a) or Section
2(c) of this Agreement shall be settled on the earlier of (i) a Change in
Control (as defined below) or (ii) the third (3rd) anniversary of the Date of
Grant.  Upon settlement, the Company shall issue to the Participant one share of
Common Stock for each vested Restricted Stock Unit under this Award.

(b) Upon settlement pursuant to Section 3(a), shares of Common Stock will be
transferred to the Participant and a certificate or certificates representing
the Common Stock will be issued in the name of the Participant. Notwithstanding
the foregoing, the Company may, in its discretion, elect to complete the
delivery of the Common Stock by means of electronic book-entry, rather than
issuing physical share certificates.  The delivery of any shares of Common Stock
pursuant to this Agreement is subject to the provisions of Section 8 below.

For purposes of this Agreement, the term “Change in Control” means the first
date on which any of the following occurs:

(i) one or more stockholders of the Company that collectively hold(s) 35 percent
or more of the then outstanding common stock of the Company transfers, directly
or indirectly, all of the common stock of the Company held by such stockholders
to any one person, or more than one person acting as a group, in a single
transaction or series of related transactions; or

(ii) any one person, or more than one person acting as a group, acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) assets from the Company that have a total
gross fair market value equal to or more than 40 percent of the total gross fair
market value of all of the assets of the Company immediately before such
acquisition or acquisitions.

Notwithstanding any of the foregoing to the contrary, (i) a sale or other
disposition by an Investor or an Affiliate thereof shall not be taken into
account for purposes of

2

 

--------------------------------------------------------------------------------

determining whether a Change in Control has occurred and (ii) Change in Control
shall mean a transaction, event or circumstance that is both (x) described in
the preceding provisions of this definition, and (y) a “change in control event”
within the meaning of Treasury Regulations Section 1.409A-3(i)(5).

For purposes of this Agreement, the term “Investor” means each of (i) Allianz
Global Investors U.S. LLC, Allianz Global Investors GmbH and each shareholder of
the Company for which Allianz Global Investors U.S. LLC or Allianz Global
Investors GmbH or any Affiliate thereof acts as an investment advisor and (ii)
Third Avenue Management LLC and each shareholder of the Company for which Third
Avenue Capital Management LLC or any Affiliate thereof acts as an investment
advisor.

4. Limitation of Rights. Nothing in this Agreement or the Plan shall be
construed to (i) give the Participant any right to future Awards; (ii) give the
Participant or any other person any interest in any fund or in any specified
asset or assets of the Company or any Subsidiary; or (iii) confer upon the
Participant the right to continue to serve on the Board, or affect the right of
the Company to terminate the service of the Participant on the Board at any time
or for any reason.

5. Entitlement to Benefit. Neither the Participant, nor any person claiming
through the Participant, shall have any right or interest in the Restricted
Stock Units awarded hereunder, unless and until all the terms, conditions and
provisions of this Agreement and the Plan which affect the Participant or such
other person shall have been complied with as specified herein.

 

6. Transfer Restrictions. Neither the Restricted Stock Units nor any right or
benefit under this Agreement shall be subject to transfer, anticipation,
alienation, sale, assignment, pledge, hypothecation, encumbrance or charge,
whether voluntary, involuntary, by operation of law or otherwise, and any
attempt to effect any such action shall be void. No right or benefit hereunder
shall in any manner be liable for or subject to any debts, contracts,
liabilities or torts of the person entitled to such benefits. If the Participant
or his beneficiary hereunder shall become bankrupt or attempts to violate the
restrictions of this Section 6, or if any creditor shall attempt to subject any
right or benefit under this Agreement the to a writ of garnishment, attachment,
execution, sequestration, or any other form of process or involuntary lien or
seizure, then such right or benefit shall cease and terminate.  Notwithstanding
any of the foregoing to the contrary, the Participant may transfer the
Restricted Stock Units, without consideration, to: (i) any person who is an
Immediate Family Member; (ii) a trust solely for the benefit of the Participant
and his or her Immediate Family Members; (iii) a partnership or limited
liability company whose only partners or stockholders are the Participant and
his or her Immediate Family Members or (iv) one or more charitable foundations;
provided, that the Participant gives the Committee advance written notice
describing the terms and conditions of the proposed transfer and the Committee
notifies the Participant in writing that such a transfer would comply with the
requirements of the Plan.

7. Successors and Assigns. This Agreement shall bind and inure to the benefit of
and be enforceable by the Participant, the Company and their respective
permitted

3

 

--------------------------------------------------------------------------------

successors and assigns (including personal representatives, heirs and legatees),
except that the Participant may not assign any rights or obligations under this
Agreement except to the extent and in the manner expressly permitted herein.

8. Securities Act. The Company will not be required to deliver any shares of
Common Stock pursuant to this Agreement if, in the opinion of counsel for the
Company, such issuance would violate the Securities Act or any other applicable
federal or state securities laws or regulations. The Committee may require that
the Participant, prior to the issuance of any such shares, sign and deliver to
the Company a written statement, which shall be in a form and contain content
acceptable to the Committee, in its sole discretion:

(a) Stating that the Participant is acquiring the shares for investment and not
with a view to the sale or distribution thereof, within the meaning of the
Securities Act;

(b) Stating that the Participant will not sell, transfer, assign, pledge or
hypothecate any shares of Stock that the Participant may then own or thereafter
acquire except either (i) through a broker on a national securities exchange or
(ii) with the prior written approval of the Company; and

(c) Containing such other terms and conditions as counsel for the Company may
reasonably require to assure compliance with the Securities Act or other
applicable federal or state securities laws and regulations.

9. Taxes.

(a)  The Participant acknowledges his status as an independent contractor of the
Company and agrees to bear sole responsibility for payment of any and all
federal, state and local income, employment, social security, workers’
compensation insurance and unemployment insurance taxes relating in any way to
the award of Restricted Stock Units or the settlement thereof hereunder.

(b) The Participant acknowledges and agrees that none of the Board, the
Committee, the Company or any of its Affiliates have made any representation or
warranty as to the tax consequences to the Participant as a result of the
receipt of the Restricted Stock Units. The Participant represents that he is in
no manner relying on the Board, the Committee, the Company or any of its
Affiliates or any of their respective managers, directors, officers, employees
or authorized representatives (including, without limitation, attorneys,
accountants, consultants, bankers, lenders, prospective lenders and financial
representatives) for tax advice or an assessment of such tax consequences. The
Participant represents that he has consulted with any tax consultants that the
Participant deems advisable in connection with the issuance of the Restricted
Stock Units.

10. Entire Agreement; Amendment. This Agreement constitutes the entire agreement
of the parties with regard to the subject matter hereof, and contains all the
covenants, promises, representations, warranties and agreements between the
parties with respect to the Restricted Stock Units granted hereby. Without
limiting the scope of the preceding sentence, except as provided therein, all
prior understandings and agreements,

4

 

--------------------------------------------------------------------------------

if any, among the parties hereto relating to the subject matter hereof are
hereby null and void and of no further force and effect. The Committee may, in
its sole discretion, amend this Agreement from time to time in any manner that
is not inconsistent with the Plan; provided, however, that except as otherwise
provided in the Plan or this Agreement, any such amendment that materially
reduces the rights of the Participant shall be effective only if it is in
writing and signed by both the Participant and an authorized officer of the
Company.

11. Governing Law. This Agreement shall be governed by, construed and enforced
in accordance with the laws of the State of Delaware, without regard to
conflicts of law principles thereof.

12. Section 409A.  Notwithstanding anything herein to the contrary, this
Agreement is intended to be interpreted and applied so that the payments set
forth herein either shall comply with the requirements of Section 409A of the
Code and the treasury regulations and other legally binding guidance
thereunder.  Notwithstanding any of the foregoing to the contrary, the Company
and its respective officers, directors, employees, or agents make no guarantee
that the terms of this Agreement as written comply with the provisions of
Section 409A of the Code, and none of the foregoing shall have any liability for
the failure of the terms of this Agreement as written to comply with the
provisions of Section 409A of the Code.

 

 

[Remainder of Page Intentionally Blank; Signature Page Follows]

 

 

 

5

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date first written above.

 

 

 

AFFINION GROUP HOLDINGS, INC.

 

 

 

By: ____________________________

Name:

Title:

 

 

PARTICIPANT

 

 

 

_________________________________

Name:

 

 

 

 

 

 

 

 

 

 

 

 